In related actions for moneys had and received, the defendants appeal, (1) in action No. 2, from an order and judgment (one paper) of the Supreme Court, Suffolk County (Brown, J.), dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability, (2) in action No. 3, from an order and judgment (one paper) of the same court, also dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiff’s cross motion for partial summary judgment on the issue of liability, (3) in action No. 6, from an order and judgment of the same court, also dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiff’s cross motion for partial summary judgment on the issue of liability, (4) in action No. 8, from an order and judgment (one paper) of the same court, dated February 21, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability, and (5) in action No. 10, from an order and judgment (one paper) of the same court, also dated February 21, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability.
Ordered that the order and judgment in action No. 2 is reversed, on the law, the plaintiffs’ cross motion is denied, the defendants’ motion is granted, and the complaint is dismissed; and it is further,
Ordered that the order and judgment in action No. 3 is reversed, on the law, the plaintiff’s cross motion is denied, the defendants’ motion is granted, and the complaint is dismissed; and it is further,
Ordered that the order and judgment in action No. 6 is reversed, on the law, the plaintiff’s cross motion is denied, the defendants’ motion is granted, and the complaint is dismissed; and it is further,
Ordered that the order and judgment in action No. 8 is *904reversed, on the law, the plaintiffs’ cross motion is denied, the defendants’ motion is granted, and the complaint is dismissed; and it is further,
Ordered that the order and judgment in action No. 10 is reversed, on the law, the plaintiffs’ cross motion is denied, the defendants’ motion is granted, and the complaint is dismissed; and it is further,
Ordered that the defendants are awarded one bill of costs.
Our determination in Board of Educ. v Rettaliata (164 AD2d 900 [decided herewith]), is dispositive of the instant appeals.
In light of our determination, we need not reach the remaining issues raised by the parties. Brown, J. P., Hooper, Sullivan and Harwood, JJ., concur.